Judgment of the County Court, Westchester County, rendered November 22, 1971, and order of the same court, dated September 24, 1971, affirmed. In the light of the overwhelming eyewitness evidence which established the presence of defendant at the scene of the crime, and his participation in the robbery, the refusal to hold a Wade hearing on the pretrial photographic identification was harmless error (GPL 470.05, subd. 1). Munder, Acting P. J., Martuscello, Gulotta, Brennan and Benjamin, JJ., concur.